PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/553,267
Filing Date: 24 Aug 2017
Appellant(s): JAKOB et al.



__________________
R. James Balls
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed December 28, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office Action dated July 29, 2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-6, 12-16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Burnet et al. (U.S. Patent Application Pub. No. 2007/0149409), in view of Gong et al. (Biochemistry. 2011; 50: 3621-3627).
(2) Response to Argument
Appellant's arguments in the Appeal Brief filed December 28, 2020 have been fully considered but they are not found persuasive:
i) Appellant contends that “Burnet describes a complex comprising” only “two features”, i.e. a polymer and a pesticide; that “Burnet does not mention anchor peptides…and does not suggest binding an anchor peptide to a polymer of Burnet”; that “the polymers of Burnet are different from the support function of the instant case” because “the polymers of Burnet…bind to a pesticide and bind to a plant part” whereas “the support function of the instant case…does not bind a plant part” but rather “regularly separates the function of anchor peptide and active substance spatially”; that “replacing the polymer of Burnet with an anchor peptide does not result in what is claimed” since “the result lacks a…support function” which is “distinct from the anchor peptide” as “the support function does not bind a plant part and does not function as an active substance”; that “the solid support of Burnet cannot be construed as an anchor peptide” since “Burnet explains that the term solid support refers to particles ranging in size from 1 to 10,000 microns” while “an anchor peptide…certainly does not have a size of 1 to 10,000 microns”; that “Burnet explains that…additional functions serve to functionalize the polymers to improve binding of the polymers to the pesticide” but “the Examiner construes the claimed anchor peptides as a functional group, and argues that it would be obvious to functionalize the polymers of Burnet with the anchor peptide” for “improving desirable field properties of the resulting complex…for improving leaf retention”, however, “defining a peptide as a functional group directly contradicts the use of these terms in the art” and “construing peptides as functional groups…is evidence of improper hindsight”. 
The Examiner, however, would like to point out the following:
1. Appellant has grossly distorted and completely mischaracterized not only the express teachings of Burnet but also the prior art rejection of record in this case. In stark contrast to Appellant’s assertion, the Burnet complex is not strictly limited to merely two components, a polymer and a pesticide. In stark contrast to Appellant’s assertion, the prior art rejection says nothing at all about replacing the support function with the anchor peptide. In stark contrast to Appellant’s assertion, the prior art rejection is not based on construing Burnet’s solid support as an anchor peptide. In stark contrast to Appellant’s assertion, the prior art rejection is not based on employing the LCI anchor peptide as the functional group to bind the support function to the pesticide. In stark contrast to Appellant’s assertion, the prior art rejection is not based on construing the anchor peptide as a functional group, and is certainly not based on somehow 
2. Burnet expressly discloses that their complex comprises “one or more polymer types” (see paragraph [0026]) and a pesticide. In a particular embodiment, “the polymeric formulation is not a single polymer but a mixture of polymers” (see paragraph [0028]). In other words, Burnet expressly discloses that their complex can comprise two (or more) different polymers and a pesticide. This is in stark contrast to Appellant’s assertion that the Burnet complex is strictly limited to just one single polymer and a pesticide. Moreover, Burnet discloses that at least one polymer can function as a solid support (i.e. a “support function”). In particular, Burnet expressly teaches that polymers can be attached to solid supports or themselves form insoluble beads/supports (see paragraphs [0043], [0052]). Burnet further discloses that another polymer can be e.g. a peptide (see paragraph [0071]). 
3. Indeed, in Burnet, the various polymers (e.g. support polymer, peptide) and the pesticide are mixed or bound together in a complex. Clearly, though, this is entirely consistent with Appellant’s claimed subject matter in which the “support function”, “anchor peptide” and active (i.e. pesticide) are all bound together in a “system” (i.e. a complex). 
4. Figure 1 of Burnet illustrates precisely how the various components are arranged in the complex. In the top schematic, one can clearly see that the Burnet complex can comprise three main elements, i) a large central repeat unit (i.e. a “support function”), ii) an anchor function, and iii) a pesticide. The repeat unit is directly or 
5. Indeed, Burnet teaches that the anchor function element can be provided by a polymer, which can be a peptide, and is clearly for the purpose of improved leaf and/or soil retention (rainfastness). To achieve this purpose, Burnet expressly teaches that the anchor function element must be appropriately functionalized with e.g. ionic (charged) groups and/or hydrophobic groups (see abstract; paragraphs [0031], [0055]). Gong discloses that the LCI peptide has positively charged, negatively charged, and hydrophobic regions (i.e. ionic groups and hydrophobic groups), and thus would reasonably be expected to be able to participate in both ionic and hydrophobic interactions, thus fulfilling the requirements laid out in Burnet for improved leaf and/or soil retention, and thus one of ordinary skill in the art would be motivated to employ the LCI anchor peptide as the “anchor function” element in Burnet. Moreover, the Burnet complex means to deliver a pesticide, i.e. to a plant and/or soil, which pesticide can be an antimicrobial element (see paragraph [0056]). The LCI anchor peptide, as Gong expressly discloses, also exhibits potent antimicrobial action. Hence, one of ordinary skill in the art would be especially motivated to employ the LCI anchor peptide as the 
ii) Appellant contends that “one would not expect the anchor peptide of Gong (LCI) to successfully improve binding to plants” since “Gong…does not suggest that the peptide has any particular affinity for plants”; that “LCI is not gelatin nor is it a polylysine”; and that, moreover, “anchor peptides, such as LCI, are not known to improve interaction and binding of polymers to pesticides” and “there is no evidence that suggesting that anchor peptides (such as LCI) directly links and interacts with a pesticide”. 
The Examiner, however, would like to point out the following:
1. In stark contrast to Appellant’s assertion, Gong has not been cited for the express teaching that the LCI anchor peptide binds plants. Rather, Burnet, the cited primary reference, lays out the requirements for their “anchor function” element to improve leaf and/or soil retention (rainfastness), i.e. a polymer or peptide which is outfitted with functional groups like ionic groups and hydrophobic groups that facilitate binding to the leaf and/or soil surface.
2. Gong discloses that the LCI peptide has positively charged, negatively charged, and hydrophobic regions (i.e. ionic groups and hydrophobic groups), and thus would reasonably be expected to be able to participate in both ionic and hydrophobic interactions, thus fulfilling the requirements laid out in Burnet for their “anchor function” 
3. Moreover, as already noted, supra, the Burnet complex means to deliver pesticides, i.e. to a plant or soil, which pesticides can be antimicrobial active agents (see paragraph [0056]). The LCI anchor peptide, as Gong expressly discloses, also exhibits potent antimicrobial action. Hence, one of ordinary skill in the art would be especially motivated to employ the LCI anchor peptide as the “anchor function” element of Burnet, not only because it fulfills the requirements of e.g. providing ionic and hydrophobic functional groups to improve leaf and/or soil retention, but also because if the LCI peptide were to serve as the “anchor function” it would also provide further antimicrobial action in addition to that provided by the pesticide element of the Burnet complex. 
4. The Burnet peptide is not strictly limited to gelatin or polylysine, and the specific examples or preferred embodiments do not constitute a teaching away from the broader disclosure and non-preferred embodiments. Burnet provides that any peptide with the appropriate functional groups (i.e. ionic, hydrophobic) may be suitable to serve as the “anchor element” to thus improve leaf or soil retention. 
5. As already noted, supra, in stark contrast to Appellant’s assertion, the LCI anchor peptide is not being employed to improve polymer binding to the pesticide active, or to directly bind the pesticide active. Again, in referring back to Figure 1 of Burnet, in the top schematic, it can be seen that the “anchor function” element is 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID BROWE/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
Conferees:
/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                        
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.